        Case MDL No. 2875 Document 201 Filed 01/30/19 Page 1 of 1




                    BEFORE THE UNITED STATES JUDICIAL
                    PANEL ON MULTIDISTRICT LITIGATION

IN RE: VALSARTAN N-
NITROSODIMETHYLAMINE                                  MDL Docket No. 2875
(NDMA) PRODUCTS LIABILITY LITIGATION

                          NOTICE OF RELATED ACTIONS

       Pursuant to Rule 6.2(d) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, Plaintiff Charles Williams hereby notifies the Clerk of

the Panel of the related action listed on the attached Schedule of Actions. Copies of the

docket sheet and the complaint are also attached. Plaintiff Charles Williams’ complaint

involves common factual questions with those actions presently pending transfer to the

District of New Jersey on Plaintiff Robert Kruk’s Motion to Transfer Actions [D.E. 1].



Dated: January 30, 2019               Respectfully submitted,


                                      /s/Daniel A Nigh
                                      Daniel A. Nigh
                                      Levin, Papantonio, Thomas, Mitchell, Rafferty
                                      & Proctor, P.A.
                                      316 S. Baylen Street, Suite 600
                                      Pensacola, FL 32502
                                      Phone: (850) 435-7013
                                      Fax: (850) 436-6013
                                      Email: dnigh@levinlaw.com

                                      Attorney for Plaintiff
